Citation Nr: 1243200	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-41 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a right arm stab wound.

2.  Entitlement to service connection for residuals of a right arm stab wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen a previously denied claim for service connection for residuals of a right arm stab wound.  That denial was continued in an April 2008 rating decision.

A Travel Board hearing was held in April 2012 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that the Veteran was initially denied service connection for the claimed disability in March 1980 as the Veteran failed to furnish requested information in connection with his claim.  See February 1980 letter from RO to the Veteran.  Although the record on appeal does not contain the actual notice to the Veteran of this disallowance, as discussed below, the Board has concluded that reopening the Veteran's claim is warranted.  Therefore, there is no prejudice to the Veteran.

The issue of entitlement to service connection for residuals of right arm stab wound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not file a timely appeal of an October 2005 rating decision that continued a previous denial for service connection for residuals of a right arm stab wound.

2.  Evidence received since the October 2005 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied reopening the Veteran's claim for service connection for residuals of a right arm stab wound is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen a claim for service connection for residuals of a right arm stab wound.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
In this case, the Board has determined that reopening the Veteran's claim is warranted.  This represents a full grant of the issue being decided on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

Generally, service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).

Historically, the Veteran's initial claim for service connection for residuals of a right arm stab wound was disallowed by the RO on the basis of his failure to respond to a RO information request.  See February 12, 1980, RO letter to Veteran; see also, VA Form 21-253 (Disallowance - Disability or Death Claim) dated March 12, 1980.  His request to reopen that claim was denied in October 2005.  The Veteran filed a notice of disagreement with that decision in January 2007, more than one year later.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  Thus, the October 2005 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the United States Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record indicated that the Veteran's right arm stab wound in service was the result of willful misconduct.  

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran submitted service treatment records dated June 1978 which noted that he was accidently stabbed with a knife.  In his April 2008 notice of disagreement, he stated that there was never any investigation into the circumstances of his injury during service.  

In his April 2012 hearing, the Veteran testified that the stabbing incident occurred when he was told he had a few hours of free time in between his duties.  He went home to his apartment and heard some noise behind the door.  The Veteran opened the door, but it was secured by a chain.  As he pushed the door open, his wife was there and stabbed him.  He stated that she thought he was someone trying to break in.  There was no police investigation.  He was stationed in Germany at the time, and the service department told his wife that it was best for her to leave the country.  He denied having an argument or physical altercation with his wife during the incident.

The service treatment records submitted by the Veteran are not new.  That is, they were already part of the record at the time of the prior final denial.  The Veteran's statements, particularly his hearing testimony, were not previously part of the record and are considered new.  Moreover, they are material as they raise a reasonable possibility of substantiating the Veteran's claim.  That is, when the statements are presumed credible, they support the conclusion that the Veteran's injury in service was not the result of willful misconduct.  In light of these new and material statements, the Veteran's claim is reopened.

The RO denied the Veteran's claim of service connection on the basis that new and material evidence had not been received to reopen a prior final decision.  The decision above reopens the claim, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  However, as discussed below, additional development is necessary to adjudicate the Veteran's claims on the merits.


ORDER

The Veteran's claim for service connection for residuals of a right arm stab wound is reopened; the appeal is granted to this extent only.


REMAND

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

VA compensation will generally not be paid if a claimed disability was the result of a veteran's own willful misconduct.  38 U.S.C.A. §§ 105, 1110 (2012).  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct.  38 C.F.R. § 3.301(a) (2012).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  This includes deliberate or intentional wrongdoing with knowledge of, or wanton and reckless disregard of, its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2012).

A service department finding that injury, disease or death was not due to misconduct will be binding on VA, unless it is patently inconsistent with the facts and the requirements of laws administered by VA. 38 C.F.R. § 3.1 (m) (2012).

Service treatment records show the Veteran was admitted for a laceration of the right radial nerve in May 1977.  A notation in the treatment records stated that the Veteran was "accidently" stabbed with a knife.  

A June 1977 investigation report stated that the Veteran was admitted for treatment following a fight with his wife.  He was reportedly upset because of problems at work and provoked an argument with his wife.  He slapped her as the argument progressed, and his wife reacted by striking the Veteran in the arm with a knife she was holding, resulting in a stab wound.  Because the Veteran's injury was incurred as an act of wrongful aggression and voluntary participation in a fight, the investigating officer concluded that the injury was not incurred in the line of duty. 

However, records from an October 1978 Physical Evaluation Board (PEB) proceeding stated, "In the absence of an approved LOD (line of duty) Report, this case has been processed as if a favorable determination had been made."  The report further indicates that the Veteran's radial nerve injury was not the result of intentional misconduct.

Notably, the October 1978 PEB report lists several exhibits which are not part of the Veteran's service records and not associated with the claims file.  These include a personnel statement, DA Forms 2 and 2-1, and a Request for LOD "Msg."  Given the conflicting conclusions reached in the October 1978 PEB report and the July 1977 investigation report, obtaining these exhibits may shed light on whether the service department reached a definitive LOD determination regarding the Veteran's injury.  Therefore, the case should be remanded and the missing exhibits should be obtained and associated with the claims file, if possible.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the National Personnel Records Center (NPRC), as well as the appropriate service department, and request copies of all documents pertaining to the Veteran's 1978 Physical Evaluation Board proceedings prior to his discharge.  

All efforts to obtain these records and any negative responses received must be documented and associated with the file, and the Veteran must be notified of VA's inability to obtain the records and the efforts it made in this regard. 

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AMC/RO should readjudicate the claim for service connection for residuals of a right arm stab wound on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


